Broyles, J.
1. The recorder erred in allowing a witness to testify, over timely objection by the accused, as to a statement made to him by another person, not in the presence or hearing of the accused, that he bought whisky from the defendant, and gave him a marked half-dollar, and that the defendant put the half-dollar in his pocket.
2. The record showing that the defendant and another person, as barbers, jointly occupied the room where the whisky was found, but that their business were entirely separate, and there being no direct evidence that the 'whisky belonged to the defendant, or that it did not belong to the other party, Chat Ware by name (he not having, so far as the record discloses, been put upon the stand), the judgment convicting the defendant was unauthorized.
3. The judge of the superior court erred in overruling the certiorari.

■Judgment reversed.